DETAILED ACTION
Status of the Claims 
1.	Claims 1-8, 10-12, 14, 17-20 and 23-24 are pending.
Status of the Rejections
2.	Rejection of claims 13 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 4th paragraph is being withdrawn in view of cancellation of the claims.
Rejection of claims 1, 2, 5, 7, 8, 11, 12-14, 17-20, 22 and 23 in view of Lan et al. is being withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2, Birch et al. teach an apparatus for electrochemical analysis (col. 1, ll. 43-46) comprising:
a substrate of plastic (polymer) (col. 4, ll. 45-50);
the substrate is partially surmounted by conductive track thereon (Fig 1 and col. 4, ll. 45-50);
a working electrode of carbon in electrical communication with conductive track (see Fig 1 and col. 4, ll. 45-68);
an insulation layer (reads on passivation material) is disposed atop the working electrode with window formed therein to expose the working electrode portion defined by the window to the sample (see Fig 1 and col. 4, ll. 45-68);
a detection and signal generating apparatus (reads on processing train) configured to measure current due to reduction i.e. Faradaic current associated with contact between the sample and the working electrode (see Figs 1 and 4 and col. 5 ll. 20-23 and col. 1, ll. 59-66).
Birch et al. do not teach the working electrode is made up of graphene as claimed. However, it is well known, graphene is allotrope of carbon and Kurup et al. teach using graphene as being alternative material for carbon working electrode in an electrochemical sensor (see abstract and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Kurup et al. teaching to use graphene as the choice of material for making working electrode of Birch et al. because the selection of a known 

Claim 4, Birch et al. teach the substrate has thickness of 635 microns (col. 4, ll. 45-47), which is within the claimed range of 1 microns to about 1 cm. Birch et al. do not explicitly teach the substrate layer has thickness in the range of 1 microns to about 1 cm. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 II A).

Claim 5, Birch et al. in view of Kurup et al. teach the electrode is comprised of graphene which inherently comprises single-layer graphene as supported by Balandin et al. (see page 902, col. 1, paragraph 1).

Claim 6, Birch et al. teach the working electrode is in the target area of about 1 cm in diameter (col. 4, ll. 59-61), thus it is apparent the working electrode which is inside the target area has length or cross-section dimension of less than 1 cm or 10,000 microns. Birch et al. do not explicitly teach cross-section dimensional in the range of from 10 microns to 10,000 microns. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 II A).


Claim 7, Birch et al. teach the passivation material is electrically insulating layer (col. 4, ll. 55-57). 

Claim 10, Birch et al. teach the window has diameter of about 1 cm (10,000 microns) [0081]. Birch et al. do not explicitly teach the cross-section dimensional of opening is in the range of from 10 microns to 10,000 microns. However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 II A).

Claim 23, Birch et al. teach method of making an apparatus for electrochemical analysis (col. 1, ll. 43-46) comprising:
disposing a working electrode made up of carbon on a substrate (Fig 1 and col. 4, ll. 45-50);
the disposing being performed so as to place the working electrode of carbon in electrical communication with conductive track (see Fig 1 and col. 4, ll. 45-68);
disposing an insulation layer atop the working electrode (col. 4, ll. 45-68);
defining a window in the insulating layer to define a target area of the working electrode (see Fig 1 and col. 4, ll. 45-68); and
placing the working electrode into electronic communication with a detection and signal generating apparatus (reads on processing train) configured to measure current due to reduction i.e. Faradaic current associated with contact between the working electrode and sample in contact with the target area (see Figs 1 and 4 and col. 5 ll. 20-23 and col. 1, ll. 59-66).
Birch et al. do not teach the working electrode is made up of graphene as claimed. However, it is well known, graphene is allotrope of carbon and Kurup et al. teach using graphene as being alternative material for carbon for working electrodes in an electrochemical sensor (see abstract and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Kurup et al. teaching to use graphene as the choice of material for making working electrode of Birch et al. because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. (see MPEP § 2144.07).

4.	Claim(s) 12, 14 and 17-20 is/are rejected under 35 U.S.C. 103(a) as being obvious over Birch et al. (US 5,672,257), Kurup et al. (US 2016/0025678) and Bishop et al. (US 2012/0088258).
Claim 12, Birch et al. teach method of measuring ions in sample (col.5, ll. 60-67)  comprising contacting the sample to target area of working electrode of an electrochemical device, wherein the working electrode is comprised of carbon (col. 4, ll. 45-68), the device comprising:
a substrate of plastic (polymer) (col. 4, ll. 45-50);
the substrate is partially surmounted by conductive track thereon (Fig 1 and col. 4, ll. 45-50);
a working electrode of carbon in electrical communication with conductive track (see Fig 1 and col. 4, ll. 45-68);
an insulation layer (reads on passivation material) is disposed atop the working electrode with window formed therein to expose the working electrode portion defined by the window to the sample (see Fig 1 and col. 4, ll. 45-68);
a detection and signal generating apparatus (reads on processing train) configured to measure current due to reduction i.e. Faradaic current associated with contact between the sample and the working electrode (see Figs 1 and 4 and col. 5 ll. 20-23 and col. 1, ll. 59-66).
Birch et al. do not teach the working electrode is made up of graphene as claimed. However, it is well known, graphene is allotrope of carbon and Kurup et al. teach using graphene as being alternative material for carbon working electrode in an electrochemical sensor (see abstract and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Kurup et al. teaching to use graphene as the choice of material for making working electrode of Birch et al. because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).
Birch et al. teach estimating heavy metal ions based on measured current value in biological and chemical samples (col. 5, ll. 60-67) but do not teach estimating pH of sample based on the measured current value.
	However, Bishop et al. teach an electrochemical device comprised of working electrode disposed on a substrate wherein the working electrode is configured to detect pH or metal ions in a sample based on detected current value [0006][0010].
	Since Bishop et al. and Birch et al. are to same field of endeavor i.e. detecting ions based on measured current values, therefore, it would have been obvious to one of ordinary skill in the art that Birch et al. method/device could be modified or configured to estimate pH of sample based on measured current value as such measurement would provide additional information about the sample being analyzed. 

Claim  14, Birch et al. teach sample volume is 200 microliters (col.5, ll. 60-67) which is  less than about 1000 microliters as claimed. 

Claim 18, the Faradaic current is inherently based on change in electron transfer over time. 

Claim 17, Birch et al. teach method of measuring ions in sample (col.5, ll. 60-67) based on measured current value due to reduction i.e. Faradaic current associated with contact between the sample and the working electrode of an electrochemical device (see Figs 1 and 4 and col. 5 ll. 20-23 and col. 1, ll. 59-66), wherein the working electrode is comprised of carbon (col. 4, ll. 45-68), the device comprising:
a substrate of plastic (polymer) (col. 4, ll. 45-50);
the substrate is partially surmounted by conductive track thereon (Fig 1 and col. 4, ll. 45-50);
a working electrode of carbon in electrical communication with conductive track (see Fig 1 and col. 4, ll. 45-68);
an insulation layer (reads on passivation material) is disposed atop the working electrode with window formed therein to expose the working electrode portion defined by the window to the sample (see Fig 1 and col. 4, ll. 45-68).
Birch et al. do not teach the working electrode is made up of graphene as claimed. However, it is well known, graphene is allotrope of carbon and Kurup et al. teach using graphene as being alternative material for carbon for working electrodes in an electrochemical sensor (see abstract and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Kurup et al. teaching to use graphene as the choice of material for making working electrode of Birch et al. because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).
Birch et al. teach estimating heavy metal ions in biological and chemical samples (col. 5, ll. 60-67) but do not teach estimating pH of sample based on the measured current value.
	However, Bishop et al. teach an electrochemical device comprised of working electrode disposed on a substrate wherein the working electrode is configured to detect pH or metal ions in a sample based on detected current value [0006][0010].
	Since Bishop et al. and Birch et al. are to same field of endeavor i.e. detecting ions based on measured current values, therefore, it would have been obvious to one of ordinary skill in the art that Birch et al. method/device could be modified or configured to estimate pH of sample based on measured current value as such measurement would provide additional information about the sample being analyzed. 
5.	Claims 19 and 20, Birch et al. teach sample volume is 200 microliters (col.5, ll. 60-67) which is less than about 1000 microliters as claimed and less than about 500 microliters as claimed. 
	
6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. and Kurup et al. as applied to claim 1 above, and further in view of Bishop et al. (US 2012/0088258).
Claim 11, Birch et al. teach estimating heavy metal ions based on measured current value in biological and chemical samples (col. 5, ll. 60-67) but do not teach processing train relates Faradaic charge to pH of sample.
	However, Bishop et al. teach an electrochemical device comprised of working electrode disposed on a substrate wherein the working electrode is configured to detect pH or metal ions in a sample based on detected current value [0006][0010].
	Since Bishop et al. and Birch et al. are to same field of endeavor i.e. detecting ions based on measured current values, therefore, it would have been obvious to one of ordinary skill in the art that Birch et al. device could be configured to estimate pH of sample based on measured current value as such measurement would provide additional information about the sample being analyzed. 

7.	Claims 3, 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch et al. and Kurup et al. as applied to claims 1 and 23 above, and further in view of Kuzum et al. (Nature Communications, 5, 2014, 1-10).
Claims 3 and 24, Birch et al. teach the substrate is comprised of polymer such as polyester (col. 4, ll. 45-47). Birch et al. do not explicitly teach the substrate or polymer comprises polyimide. 
However, Kuzum et al. teach graphene based electrode for electrochemical sensing (page 2, col. 2, paragraph 2 and Fig 1-d) comprising a substrate layer of polyimide, a graphene electrode in electronic communication with the contact pads and 
SU-8 (reads on passivation material) disposed on the graphene electrode
 (See Figs 1-d and page 9, section Graphene electrode fabrication).
Since, Birch et al. and Kuzum et al. are to same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kuzum et al. teaching to use polyimide as the support layer for Birch et al. sensor device because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 8, Birch et al. teach the insulating layer is disposed on the working electrode (col. 4, ll. 55-57). Birch et al. do not explicitly teach the insulating layer characterized as being a photoresist.
However, Kuzum et al. teach graphene based electrode for electrochemical sensing (page 2, col. 2, paragraph 2 and Fig 1-d) comprising a substrate layer of polyimide, a graphene electrode in electronic communication with the contact pads and 
SU-8 (reads on photoresist) disposed on the graphene electrode (See Figs 1-d and page 9, section Graphene electrode fabrication).
Since, Birch et al. and Kuzum et al. are to same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Kuzum et al. teaching to use SU-8 as passivation/insulating layer for Birch et al. sensor device because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 17 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796